DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens (Publication: 2014/0044372 A1), Touze et al. (Publication: US 2016/0127736 A1) in view of Tissue et al. (Publication: 2004/0101170 A1).

Regarding claim 1, Mertens discloses amethod for generating a high dynamic range image from a low dynamic range image, wherein, comprising the following steps (Fig. 4 – [0053] schematically illustrates a luminance-luma relationship allowing to perform LDR and HDR operations with the methods: ): 
performing grey-level adjustment on a low dynamic range image to be processed in accordance with a preset mapping relationship to obtain an image after the grey-level adjustment ([0052] to [0054], [0083] – As shown in Fig. 4, Perform 402 LDR_DEC and 403 HDR_MAP on LDR_CONT input. A tone mapper (403) arranged to obtain a specification of a tone mapping strategy (FL2H), and to apply the tone mapping strategy to the image encoding ( LDR_CONT) yielding an intermediate image ( HDR_PRED) corresponding to a second luminance dynamic range (R_oHDR); HDR_DRV image is generated after 402 LDR_DEC and 403 HDR_MAP. Luminances are gray values.) ; 
selecting a plurality of saturation areas in the image after the grey-level adjustment (  [0043], [0044], [0052] to [0054] - Giving a descriptor to multiplication factors allows them to be used or (re)used on particular predefined scenarios. E.g. one may at the very beginning of the movie encoding, define a definition table (520) which is to be used on a particular class of dark environment regions, wherever they occur in the movie. But another such dark environment region class may use another table. One may further determine them conditionally, e.g. in the current shot the selected table should be used, but e.g. only if the pixel luma of HDR_PRED is below a value Lx (in other cases one could ignore the multiplication factors, even if they are encoded), or some of the encoded indices could be ignored, which allows re-using a table, and may be specified before this shot of images as e.g. "don't use 29-31", etc. This also allows transcoding a previously graded and coded image signal S_im.
a pixel color modifier (404) arranged to obtain multiplication factor data, HDR_DRV image is generated after 402 LDR_DEC and 403 HDR_MAP. ) ; 
performing grey-level enhancement of the saturation areas in the image after the grey-level adjustment, to obtain a target high dynamic range image ([0044], [0052] to [0054], Fig. 4 - a pixel color modifier (404) arranged to obtain multiplication factor data (A_MUL) comprising at least one multiplication factor, and arranged to multiply the at least one multiplication factor with the luma of at least one pixel in the intermediate image (HDR_PRED), yielding as output an output image (HDR_FIN).
[0044] A method of decoding an image encoding, in which the decoding further reads a window type (531), indicating that a spatial region associated with that window type (531) has multiplication factors encoded by means of a definition table associated with a descriptor (530) with corresponds with the window type (531). This can be used to more tightly link definition tables or parts thereof with parts of image(s) thus saturation areas can be read on.
HDR_DRV image is generated. Luminances are gray values. ) ; and 
outputting the target high dynamic range image ([0044], [0052] to [0054], Fig. 4 - a pixel color modifier (404) arranged to obtain multiplication factor data (A_MUL) comprising at least one multiplication factor, and arranged to multiply the at least one multiplication factor with the luma of at least one pixel in the intermediate image (HDR_PRED), yielding as output an output image (HDR_FIN).); 
high dynamic saturation threshold ([0096] (Segmentation-based defined) averaging encoding data structure 512 gives another way to specify how averages can be calculated, by means of thresholds. E.g. on the present line, averaging is done until the value g2 is encountered, which typically indicates we have moved over a luma edge to a next object. Luma values along the averaging window below g1 (there could be a similar threshold for discounting values above it) will be discounted, because they are e.g. noise spikes. The 5 on the second line indicates that this scheme is used for 5 consecutive lines, and then new luma thresholds g11 and g12 for steering the averaging process are used.).

However, Mertens does not, but Touze teaches:

Touze wherein, the [[grey-level adjustment]] comprises inverse-gamma correction and grey-level value increase ([0053] to [0055] – The gamma factor and inverse gamma is encoded and gamma factor with 
    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
 on a pixel is increased.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mertens with the [[grey-level adjustment]] comprises inverse-gamma correction and grey-level value increase as taught by Touze. The motivation for doing is to make the operation more efficient as taught by Touze. 

However, Mertens in view of Touze do not, but Tissue teaches:
Tissue discloses the grey-level value of pixels in the [[saturation areas]] is greater than a preset threshold ([0088] - For the quadratic norm of a gradient of the median of an image pixel to be taken into account in the sum providing the definition score, the respective light intensities of the pixels at a given predetermined distance from the pixel, the gradients of which are calculated, must according to the present invention at least be smaller than a first predetermined luminance threshold. This amounts to not taking into account (not accumulating in the summing equation of the FSWM operator) the vertical gradients of the pixels of coordinates (i,j) for which Lum(i,j+k)>SAT1, or Lum(i,j-k)>SAT1, and the horizontal gradients of the pixels for which Lum(i+k,j)>SAT1, or Lum(i-k,j)>SAT1. Number k (for example, between 2 and 10) is selected according to the image resolution to correspond to the average size of the transition between a specular spot and the iris. Threshold SAT1 is chosen to correspond to the level of grey for which the image is considered to be saturated.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mertens in view of Touze with the grey-level value of pixels in the [[saturation areas]] is greater than a preset threshold as taught by Touze. The motivation for doing is to make the image more clear as taught by Tissue. 

Regarding claims 2 - 14, No art was found that could fully teach the claim as recited.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616